

116 HR 652 IH: Comprehensive Care for Seniors Act of 2019
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 652IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. Blumenauer (for himself, Mrs. Walorski, Mrs. Dingell, Mr. Kelly of Pennsylvania, Ms. Matsui, Mr. Carson of Indiana, Mr. Higgins of New York, Ms. Roybal-Allard, and Mr. Peters) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to issue a final regulation based on the
			 proposed regulation relating to the Programs of All-Inclusive Care for the
			 Elderly (PACE) under the Medicare and Medicaid programs.
	
 1.Short titleThis Act may be cited as the Comprehensive Care for Seniors Act of 2019. 2.Directing the Secretary of Health and Human Services to issue a final regulation based on the proposed regulation relating to the Programs of All-Inclusive Care for the Elderly (PACE) under the Medicare and Medicaid programsNot later than April 1, 2019, the Secretary of Health and Human Services shall issue a final regulation based on the provisions of the proposed regulation titled Medicare and Medicaid Programs; Programs of All-Inclusive Care for the Elderly (PACE) (81 Fed. Reg. 54666).
		